Title: To John Adams from William Stephens Smith, 18 March 1814
From: Smith, William Stephens
To: Adams, John



Dear Sir
Washington City Friday March 18th. 1814

Your Letter of the 2d. instant contains so many weighty and important questions relative to the jaring points of negotiation in the interior of Europe, that I cannot see how they are to be adjusted and settled
 You take a wider range and a more expanded view of the immense questions, then I conjecture, has crossed the minds of our political seavans, for myself, from the pictures you hold up, I cannot see how all those jaring points can be amicably adjusted; certainly not with that rapidity, and within so short a point of time, as our sanguine Politicians calculate—I doubt much even of the probability that our own political and belligerent questions will be satisfactorily arranged, so as to shelter the nation from further disgrace, in the sanguinary prosecution of the Canada war, which the administration appear decidedly dermined to push with vigour—the errors of the past campaigns, they are obliged to confess, and the exposition of the reasons of the failure presented to the world in the letters of the Secretary of War, unfold such an  embialty and so many discordant points, that we are disposed to consider the communications made  rather an insult, than a Satisfactory answer to the interrogatories put
Armstrong charges Wilkinson with the errors & failures of the Campaign and the folly and gross military blunder of leaving Kington and Prescott in rear, Wilkinson says Armstrong pressed him and it was forced to moved contrary to his judgement—I caused the following questions to be put to Wilkinson—There are two or three important points on which  I want information without delay—With whom did the movement from Grenadiers Island to Montreal originate? by whom was it advocated and by whom opposed? it is stated by those high in office, to those still higher, that the movement was altogether yours, and if not strangled by others was not encouraged—I think I am correctly informed, that you and Chauncy did not advocate it—By whom was Harrison or rather McArthurs Brigade ordered from niagara to sacketts harbour—when and for what purpose? were they ever ordered to dislodge the Enemy from Burlington heights, and why did they not?      Wilkinson answersMy dear Sir.French mills Feby. 1814.
Absence from my quarters for two or three days prevented my receiving your favour untill yesterday—what you state to me would surprise me, but for the experience of the last six years of my life this Party-Hunting after popularity to stilt us into places of power and aggrandisement, will poison the domestic tranquility of our Country and poison its political morals—Doctor Bull who is at Washington can answer Viva voce your interrogatiories better than I can, and therefore to him I refer you—nevertheless I will declare that my descent of the St. Lawrance, instead of attacking Kingston was the most painful act of my life, that I opposed the proposition by words and by letter to General Armstrong with all my force, and that I was driven from my pupose and surrendired my own judgement to his arguments and the opinions of my General Officers—I was opposed to the original project against montreal as my letter to the secretary of War of the 6th. of August will prove—Several publications which I have seen, have inclined me to give a statement of facts to the World, but I have been prevented by my reluctance to say or any thing, which may in the slightest degree minister to intrigues, agitations and discords, which divide our Country and embarrass every salutary purpose.—If my opinion had been suffered to prevail before I left Washington, we should have captured Proctor before  Harrison crossed the lake, or if I had been left to the free exercise of my own Judgement after I returned to sacketts harbour from fort George, we should have conquered Upper Canada, destroyed the British Squadron on Ontario before the 10th. of November, notwithstanding the unkindly season.—I regret nothing I have done since I saw you but the surrender of my judgement in descending the St Lawrence instead of conquering a Province,—From first to last no doubt every thing has been done for the best, but the judgement of man is fallable my suffering has been great and my treatment unworthy—yet I have uttered no complaint and all I ask or have asked is that I may not be condemned unheared, and when accused I may be allowed to vindicate my conduct, which ever has and always shall be superior to Intrigue and unbiassed by ought but the good of my Country, which I love better than myself—Harrison can explain all his movements and intentions and the orders of the Secretary of War, under which he like Hampton acted exclusive totally of any Authority from me—I heared cursorally of Harrisons arrival at the Harbour and of his departure and arrival at Albany and that was all—for he was too much infeated by the retrospect of the Substantial advantages he had acquired for his Country and too much occupied by the contemplation of the glories and honours which awaited him, to deign to honor me with a Single line altho’ he had entered the district of my command and ought to have been Subject to my orders—I am now engaged Soul and Body in breaking up this post and that of the 4. Corners, under orders to transfer our force (2000) to Sacketts harbour and the residue to Plattsburgh
The Order was unexpected and my eyes had been long fixed on Prescott, but I never question the commands of my Superiors, and therefore the execution will flow with celerity unexampled amidst post and snow of which you can have no Idea &c &c.
The loan bill has passed, we expect to adjourn on Monday the 11th. of April or within that week—Armstrong is talked of to command the northern Army the ensuing Campaign—ruined of course—The enclosed report from the department of War, will inform you of the force we had in service the last Campaign—my best respects to Mrs. A my love to my dear Caroline—yours sincerely
W: S: Smith